

	

		II

		109th CONGRESS

		1st Session

		S. 1217

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 9, 2005

			Mr. Bingaman (for

			 himself, Mr. DeWine,

			 Mr. Corzine, Mr. Durbin, Mr.

			 Schumer, Mr. Johnson,

			 Ms. Cantwell, Mr. Lautenberg, Ms.

			 Stabenow, Mr. Kennedy,

			 Mrs. Clinton, Mr. Kerry, Ms.

			 Mikulski, Mr. Akaka,

			 Mr. Salazar, and

			 Mr. Sarbanes) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title II of the Social Security

		  Act to phase out the 24-month waiting period for disabled individuals to become

		  eligible for medicare benefits, to eliminate the waiting period for individuals

		  with life-threatening conditions, and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Ending the Medicare Disability

			 Waiting Period Act of 2005.

			(b)Table of

			 contentsThe table of

			 contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Phase-out of waiting

				period for medicare disability benefits.

					Sec. 3. Elimination of waiting

				period for individuals with life-threatening conditions.

					Sec. 4. Institute of Medicine

				study and report on delay and prevention of disability conditions.

				

			2.Phase-out of waiting

			 period for medicare disability benefits

			(a)In

			 generalSection 226(b) of the

			 Social Security Act (42 U.S.C. 426(b))

			 is amended—

				(1)in paragraph (2)(A), by striking ,

			 and has for 24 calendar months been entitled to, and inserting ,

			 and for the waiting period (as defined in subsection (k)) has been entitled

			 to,;

				(2)in paragraph (2)(B), by striking ,

			 and has been for not less than 24 months, and inserting , and

			 has been for the waiting period (as defined in subsection (k)),;

				(3)in paragraph (2)(C)(ii), by striking

			 , including the requirement that he has been entitled to the specified

			 benefits for 24 months, and inserting , including the

			 requirement that the individual has been entitled to the specified benefits for

			 the waiting period (as defined in subsection (k)),; and

				(4)in the flush matter following paragraph

			 (2)(C)(ii)(II)—

					(A)in the first sentence, by striking

			 for each month beginning with the later of (I) July 1973 or (II) the

			 twenty-fifth month of his entitlement or status as a qualified railroad

			 retirement beneficiary described in paragraph (2), and and inserting

			 for each month beginning after the waiting period (as so defined) for

			 which the individual satisfies paragraph (2) and;

					(B)in the second sentence, by striking

			 the twenty-fifth month of his entitlement refers to the

			 first month after the twenty-fourth month of entitlement to specified benefits

			 referred to in paragraph (2)(C) and; and

					(C)in the third sentence, by striking ,

			 but not in excess of 78 such months.

					(b)Schedule for

			 phase-out of waiting periodSection 226 of the

			 Social Security Act (42 U.S.C. 426) is

			 amended by adding at the end the following new subsection:

				

					(k)For purposes of subsection (b) (and for

				purposes of section 1837(g)(1) of this Act and section 7(d)(2)(ii) of the

				Railroad Retirement Act of 1974), the term waiting period

				means—

						(1)for 2006, 18 months;

						(2)for 2007, 16 months;

						(3)for 2008, 14 months;

						(4)for 2009, 12 months;

						(5)for 2010, 10 months;

						(6)for 2011, 8 months;

						(7)for 2012, 6 months;

						(8)for 2013, 4 months;

						(9)for 2014, 2 months; and

						(10)for 2015 and each subsequent year, 0

				months.

						.

			(c)Conforming

			 amendments

				(1)SunsetEffective January 1, 2015, subsection (f)

			 of section 226 of the Social Security

			 Act (42 U.S.C. 426) is repealed.

				(2)Medicare

			 descriptionSection 1811(2)

			 of such Act (42 U.S.C. 1395c(2)) is amended by striking entitled for not

			 less than 24 months and inserting entitled for the waiting

			 period (as defined in section 226(k)).

				(3)Medicare

			 coverageSection 1837(g)(1)

			 of such Act (42 U.S.C. 1395p(g)(1)) is amended by striking of the later

			 of (A) April 1973 or (B) the third month before the 25th month of such

			 entitlement and inserting of the third month before the first

			 month following the waiting period (as defined in section 226(k)) applicable

			 under section 226(b).

				(4)Railroad

			 retirement systemSection

			 7(d)(2)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231f(d)(2)(ii))

			 is amended—

					(A)by striking “, for not less than 24 months”

			 and inserting “, for the waiting period (as defined in section 226(k) of the

			 Social Security Act); and

					(B)by striking could have been entitled

			 for 24 calendar months, and and inserting could have been

			 entitled for the waiting period (as defined is section 226(k) of the

			 Social Security Act),

			 and.

					(d)Effective

			 dateExcept as provided in

			 subsection (c)(1), the amendments made by this section shall apply to insurance

			 benefits under title XVIII of the Social Security

			 Act with respect to items and services furnished in months beginning

			 at least 90 days after the date of the enactment of this Act (but in no case

			 earlier than January 1, 2006).

			3.Elimination of waiting

			 period for individuals with life-threatening conditions

			(a)In

			 generalSection 226(h) of the

			 Social Security Act (42 U.S.C. 426(h))

			 is amended—

				(1)by redesignating paragraphs (1), (2), and

			 (3) as subparagraphs (A), (B), and (C), respectively;

				(2)in the matter preceding subparagraph (A)

			 (as redesignated by paragraph (1)), by inserting (1) after

			 (h);

				(3)in paragraph (1) (as designated by

			 paragraph (2))—

					(A)in the matter preceding subparagraph (A)

			 (as redesignated by paragraph (1)), by inserting or any other

			 life-threatening condition identified by the Secretary after

			 amyotrophic lateral sclerosis (ALS); and

					(4)in subparagraph (B) (as redesignated by

			 paragraph (1)), by striking (rather than twenty-fifth month);

			 and

				(5)by adding at the end the following new

			 paragraph:

					

						(2)For purposes of identifying

				life-threatening conditions under paragraph (1), the Secretary shall compile a

				list of conditions that are fatal without medical treatment. In compiling such

				list, the Secretary shall consult with the Director of the National Institutes

				of Health (including the Office of Rare Diseases), the Director of the Centers

				for Disease Control and Prevention, the Director of the National Science

				Foundation, and the Institute of Medicine of the National Academy of

				Sciences.

						.

				(b)Effective

			 dateThe amendments made by

			 this section shall apply to insurance benefits under title XVIII of the

			 Social Security Act with respect to

			 items and services furnished in months beginning at least 90 days after the

			 date of the enactment of this Act (but in no case earlier than January 1,

			 2006).

			4.Institute of Medicine

			 study and report on delay and prevention of disability conditions

			(a)StudyThe Secretary of Health and Human Services

			 (in this section referred to as the Secretary) shall request

			 that the Institute of Medicine of the National Academy of Sciences conduct a

			 study on the range of disability conditions that can be delayed or prevented if

			 individuals receive access to health care services and coverage before the

			 condition reaches disability levels.

			(b)ReportNot later than the date that is 2 years

			 after the date of enactment of this Act, the Secretary shall submit to Congress

			 a report containing the results of the Institute of Medicine study authorized

			 under this section.

			(c)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this section $750,000 for the period

			 of fiscal years 2006 and 2007.

			

